DETAILED ACTION
The communication dated 2/3/2020 has been entered and fully considered.
Claims 1-12 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER, in view of Pervan et al. (U.S. 9,255,405), hereinafter PERVAN, and BERGE (U.S. 3,008,847).
Regarding claim 1, VETTER teaches: A manufacturing process for producing a strand-based product (VETTER teaches a method for producing a wood-based product [Abstract]), comprising the steps of: blending cellulosic strands with one or more additives or chemicals (VETTER teaches lignocellulosic particles are mixed with a first binder in a first mixing container (2) to form a first mix [0069]); forming a base mat from said cellulosic strands (VETTER teaches the first scattering device 6) applies, preferably scatters, the first mix on a carrier (13) [0074]. VETTER teaches the first mix forms a first fibre mat (11) adapted to form a base layer (14) [0074]); applying one or more layers on the base mat, said one or more layers comprising a fines layer (VETTER teaches applying a second mix applied to the fibre mat (11) and make a second fibre may (12) [0075]. VETTER teaches a lower base layer (14a) and an upper base layer (14b) [0087]); and at least one overlay layer (VETTER teaches a surface layer (15) comprising cellulosic particles [0087]); applying heat and pressure to the base mat and said one or more layers in a pressing process to form a board (VETTER teaches the mats (11, 12) are , wherein the pressing process comprises application of a caul plate to produce a minimal embossment on the upper surface of the board; and applying an aggregate-containing paint primer layer to the embossed upper surface of the board.
VETTER is silent as to: wherein the pressing process comprises application of a caul plate to produce a minimal embossment on the upper surface of the board; and applying an aggregate-containing paint primer layer to the embossed upper surface of the board. In the same field of endeavor, wood products, PERVAN teaches pressing could take place against a press place, which could create a deep embossing [Col. 4, lines 36-37]. PERVAN teaches the surface layer could also be a print, paint or coating that is applied prior or after the pressing [Col. 5, lines 13-15]. It is known in the art that primers have particles in the paint [BERGE: Col. 1, lines 33-36; Col. 6, lines 35-40]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VETTER, by embossing the surface layer and painting a layer over it, as suggested by PERVAN, in order to have decorative sub layers and form decorating grooves or bevels [Col. 6, lines 61-62].
In the alternative, if the applicant remains unconvinced that paints inherently have particles. In the same field of endeavor, paints, BERGE teaches the paint has finely ground particles of aluminum silicate [Col. 7, lines 40-45]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VETTER and PERVAN, by using a paint with particles, as suggested by BERGE, in order to use primer paints for exterior or interior purposes [Col. 4, lines 43-48].
Regarding claim 3, VETTER teaches: wherein said at least one overlay layer comprises a cellulose- based overlay layer (VETTER teaches the surface layer comprising cellulosic particles [0084]).
Regarding claim 11, BERGE further teaches: wherein the aggregate comprises fine mineral material (BERGE teaches the paint has finely ground particles of aluminum silicate [Col. 7, lines 40-45]).
Regarding claim 12, VETTER, PERVAN and BERGE teach all of the limitations as stated above, including a wood product [VETTER; 0001].).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER, Pervan et al. (U.S. 9,255,405), hereinafter PERVAN, and BERGE (U.S. 3,008,847), as applied to claim 1 above, and further in view of Cox et al. (U.S. PGPUB 2001/0049406), hereinafter COX.
Regarding claim 2, VETTER, PERVAN and BERGE teach all of the limitations stated above, but are silent as to: wherein the fines layer comprises wood flour. In the same field of endeavor, panels, COX teaches a second layer of wood flour [claim 6]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VETTER, PERVAN and BERGE, by the wood flour being a second layer, as suggested by COX, in order to have high mechanical strength or stiffness [0015].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER, Pervan et al. (U.S. 9,255,405), hereinafter PERVAN, and BERGE (U.S. 3,008,847), as applied to claim 1 above, and further in view of Black et al. (U.S. PGPUB 2010/0139877), hereinafter BLACK.
Regarding claim 4, VETTER, PERVAN and BERGE teach all of the limitations stated above, but are silent as to: wherein said at least one overlay layer comprises two overlay layers, a first overlay layer comprising a non-cellulose-based overlay layer, and a second overlay layer comprising a cellulose-based overlay layer. In the same field of endeavor, overlays, BLACK teaches a first and second nonwoven sheets that can be comprised of non-cellulose fibers and cellulose fibers [0089], which meets the claimed limitation of comprising non-cellulose based fibers. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VETTER, PERVAN and BERGE, as suggested by BLACK, in order to form a more layered composite [0089].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER, Pervan et al. (U.S. 9,255,405), hereinafter PERVAN, BERGE (U.S. 3,008,847), Black et al. (U.S. PGPUB 2010/0139877), hereinafter BLACK, as applied to claim 4 above, and further in view of Wark (U.S. 3,294,622), hereinafter WARK.
Regarding claim 5, VETTER, PERVAN and BERGE teach all of the limitations stated above, but are silent as to: wherein the fines layer is disposed between the first overlay layer and the second overlay layer.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER, Pervan et al. (U.S. 9,255,405), hereinafter PERVAN, BERGE (U.S. 3,008,847), Black et al. (U.S. PGPUB 2010/0139877), hereinafter BLACK, as applied to claim 4 above, and further in view of Pervan et al. (U.S. PGPUB 2009/0155612), hereinafter PERVAN 2.
Regarding claim 6, VETTER, PERVAN and BERGE teach all of the limitations stated above, but are silent as to: wherein the fines layer is disposed under the first overlay layer and the second overlay layer. In the same field of endeavor, panels, PERVAN 2 teaches the surface layer (5) has multiple overlays (13) [0132; 0135; Fig. 2a]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VETTER and PERVAN, by having two overlay layers, as suggested by PERVAN 2, in order to product a strong surface layer [0055].
Regarding claim 7, PERVAN 2 further teaches: wherein the first overlay layer and the second overlay layer have identical basis weights (PERVAN 2 shows the overlays are the same thickness [Fig. 2a]. PERVAN 2 teaches the thickness of the overlays can be below 0.10 mm [0060; 0133], which would inherently also have the same weight. The layers are made with constant thickness [0137]).
Regarding claim 8, PERVAN 2 further: wherein the first overlay layer has a basis weight lower than a basis weight of the second overlay layer (PERVAN 2 further teaches that the thickness of the wear resistant and decorative surface layer could vary from for example 0.1-0.2 mm to for example 2-4 mm or even more [0143]). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER, Pervan et al. (U.S. 9,255,405), hereinafter PERVAN, and BERGE (U.S. 3,008,847), as applied to claim 1 above, and further in view of Rowe et al. (U.S. PGPUB 2005/0079780), hereinafter ROWE.
Regarding claim 9, VETTER, PERVAN and BERGE teach all the limitations stated above, but are silent as to: wherein the fines layer is disposed adjacent to the base mat, and the at least one overlay layer is disposed adjacent to the fines layer opposite the base mat. ROWE teaches a print layer is adjacent to the surface of the overlay layer on the base layer [claim 8]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VETTER, PERVAN and BERGE, by having a layer adjacent to the overlay layer, as suggested by ROWE, in order to create a laminated product [0004].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER, Pervan et al. (U.S. 9,255,405), hereinafter PERVAN, and BERGE (U.S. 3,008,847), as applied to claim 1 above, and further in view of Hyman (U.S. PGPUB 2003/0035917), hereinafter Hyman, evidenced by Guhde et al. (U.S. PGPUB 2007/0078191), hereinafter GUHDE.
Regarding claim 10, VETTER, PERVAN and BERGE teach all the limitations stated above, but are silent as to: wherein the minimal embossment comprises a series of small dots and dashes, configured to camouflage imperfections in the surface of the board
VETTER, PERVAN, BERGE and HYMAN do not explicitly state that embossing hides blemishes. However, it is known in the art that an embossing pattern can provide a surface that will hide minor blemishes caused by environmental or other factors [0063].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748